The judgment of the court was pronounced by
Eustis, C. J.
This is a suit for damages caused by the collision of the steamer Childe Harold with the steamer Homer, the former owned by the defendants and the latter by the plaintiffs. It was commenced by attachment, and the attachment was dissolved, after a hearing by the district Judge, from whose decision this appeal was taken. In the case of Prewitt v. Carmichael, decided in October last, 2 An. Rep. p. 943, we held that, under the provisions of the Code of Practice, an attachment could not be maintained in an action for damages for a tort. That case was thoroughly argued, and the subject was examined with great care; on ajreview of it, we are satisfied that our decision was correct. Judgment affirmed.